DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/339,365, filed on 4 April, 2019, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 4 April, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 16 December, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 wherein a crack blocking structure is disposed on the first flexible layer, and the crack blocking structure includes a cutting portion and a concave portion located at two sides of the cutting portion; the concave portion includes an opening and a cavity extending from the opening toward an interior of the first flexible layer; the first inorganic layer and the second inorganic layer are disconnected at the opening of the concave portion; the concave portion is configured to block cracks of the first inorganic layer and the second inorganic layer from extending to two sides of the crack blocking structure when the cutting portion cuts the display panel.  Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.
Regarding claim 12 the prior art fails to disclose a mask for making a display panel and configured to fabricate a first inorganic layer and a second inorganic layer of the display panel, wherein the mask comprises: a metal plate with an internal hollow and a plurality of shielding strips, and two ends of each of the shielding strips are welded to a metal edge of the metal plate.  Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc
Regarding claim 15, the prior art fails to disclose the device of claim 15 wherein a crack blocking structure is disposed on the first flexible layer, and the crack blocking structure includes a cutting portion and a concave portion located at two sides of the cutting portion; the concave portion includes an opening and a cavity extending from the opening toward an interior of the first flexible layer; the first inorganic layer and the second inorganic layer are disconnected at the opening of the concave portion; the concave portion is configured to block cracks of the first inorganic layer and the second inorganic layer from extending to two sides of the crack blocking structure when the cutting portion cuts the display panel; the concave portion away from a side of the cutting portion to the cutting portion is greater than a sum of a deviation length and an reaction length, the deviation length is a length deviated after cutting the cutting portion, and the reaction length is a length generated heat in a horizontal direction after cutting the cutting portion; a vertical length of the concave portion is less than a vertical thickness of the first flexible layer.
Claims 2-11, 13-14 and 16-20 depend directly or indirectly on claims 1, 12 or 15 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893